IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LAWRENCE C. GRAY,                            : No. 48 WM 2019
                                             :
                    Petitioner               :
                                             :
           V.                                :
                                             :
PENNSYLVANIA BOARD OF                        :
PROBATION AND PAROLE,                        :

                    Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.